Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R SECTIONS 200.80(b)(4), 200.83, 230.406 AND 5 U.S.C.A. § 522(b)(4). *** INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION. Binding Memorandum of Agreement Term for all Agreements (Supply Agreement, Operations Agreement and Sublease): June 1, 2008  May 31, 2013 1 st Renewal (through May 31, 2016) unless cancelled by either party in writing no later than May 31, 2012. 2 nd Renewal (through May 31, 2018) unless cancelled by either party in writing no later than May 31, 2015 Volume: Innophos, Inc. (IUS) (as to US supplies from its Chicago Heights plant (CH)) and its affiliate, Innophos Mexicana S.A. de C.V. (IM) (as to Mexican supplies) (IUS and IM collectively referred to as Innophos) agree to supply and CP agrees to purchase *** of CPs dicalcium phosphate (DCP) *** United States, Canada, Mexico, Guatemala and Venezuela. The approximate 2009 annual volume is *** MT. Volumes for CP facilities in Columbia and Argentina are ***. Volume for Argentina and Columbia in 2009 is estimated to be ***. Innophos Mexicana, S.A. de C.V., (IM) agrees to supply from its Mission Hills location (MH) a volume ***. It is agreed that CP will purchase ***. If CPs orders on IM exceed *** and according to IMs necessary lead times and Innophos cannot supply the volume from either IM or IUS then ***. If in any year CPs *** from IM for the locations mentioned above falls below ***. Unless the context requires otherwise, all references to a year shall mean a calendar year, and any amounts based upon a year shall be prorated in the case of a short year (e.g. the first and last year of the term). For the purpose of validating the annual consumption, the first year will be January 1, 2009  December 31, 2009. 1 Mission Hills *** is located on Schedule 4. Both parties agree that the remaining *** in Schedule 4 of *** shall be paid by CP to IM ***. This reflects a *** on Schedule 1. CP agrees that if the agreement is terminated prior to the full *** within 30 days after the end of the year in question. If CPs volume from IM falls below ***, Innophos has the option to cancel the agreement with (12) months prior notice. All technology and equipment shall remain the exclusive property of Innophos. Should the agreement expire or be terminated, CP shall provide Innophos (and its contractors and equipment) immediate and necessary free access to CP land and the Innophos unit in order to dismantle, recover and/or relocate plant and equipment to the extent necessary for Innophos to discharge its rights and obligations therefore under the existing Agreements (Access). CP acknowledges that for the purposes of equitable remedies, denial of such Access would cause Innophos irreparable harm, and that Innophos shall be entitled to equitable relief from any court of competent jurisdiction, including an order requiring such access be granted. Innophos will be given up to 9 months to dismantle, recover and/or relocate plant and equipment, commencing the first day following the end of the notice of termination period, with an option for a one time extension of up to 3 additional months, after which CP has the right to deny Access. IUS agrees to supply from its Chicago Heights location a volume of ***. It is understood that the purchases by CP from Chicago Heights will be ***, Unless otherwise agreed to by both parties, with the purpose of base loading ***. IUS and CP agree to use commercially reasonable efforts to address any plant audit findings for both Chicago Heights and Mission Hills throughout the course of this agreement. Any findings which require capital and or ongoing additional expense will be discussed between the parties. The parties will endeavor to reach a mutually agreeable solution to any unreconciled outstanding audit findings. *** above for IM and IUS will cover a one year period (Jan 1 st through Dec 31st) for every year in the term of the agreement. See examples in SCHEDULE 5. *** due Innophos will be paid by CP within 30 days of invoice. 2 ***.Should CP consumption fall below the agreed annual volume by >10% after the first full year of the agreement, CP will pay *** Should the volume *** CP exceed the agreed upon yearly estimate by greater than 10% for the locations agreed upon for the given year, ***. To the extent Innophos does not supply the CP *** above the agreed to estimate, CP would be permitted to purchase additional DCP from alternative suppliers, ***. CP to provide on or before the 10th day of each month a rolling 6 month forecast for the next six months by country starting January 1 st These forecasts being provided to Innophos are CPs best estimate of forward demand and should no way be considered to be 100% accurate. In case CPs actual usage is significantly lower than forecast, Innophos agrees to ***. Any additional *** will be invoiced to CP and paid within 30 days at the full sale value plus warehousing charges at
